Citation Nr: 9915148	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 




ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to August 1969.  
He died in January 1995.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the appellant's claim of 
service connection for the cause of the veteran's death.  In 
this regard, the Board notes that the RO denial was limited to 
the question of service connection and accrued benefits.  It 
did not address the appellant's claim for death pension.  
Since the provisions of 38 U.S.C.A. § 5101(b)(1) (West 1991) 
provide that "[a] claim by a surviving spouse or child for 
compensation or dependency and indemnity compensation shall 
also be considered to be a claim for death pension and accrued 
benefits," further action by the RO as to the pension 
question is required.  

Additionally, the RO failed to consider the question of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318(b) (West 1991).  Dependency and indemnity 
compensation may be paid not only when it is found that the 
veteran died from a service-connected disability, 38 U.S.C.A. 
§ 1310 (West 1991), but when, at the time of the veteran's 
death, he was in receipt of or entitled to receive 
compensation at the time of his death for service-connected 
disability that was either continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding his death; or if rated totally disabling for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of the veteran's discharge 
or release from active duty.  38 U.S.C.A. § 1318(b) (West 
1991).  If entitlement under § 1318(b) is found, benefits 
shall be paid in the same manner as if the veteran's death 
were service connected.  38 U.S.C.A. § 1318(a) (West 1991).  
This question is also referred to the RO for action.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1995.  The cause 
of death was acute cocaine intoxication and the manner of 
death was undetermined. 

2.  During the veteran's lifetime, service-connection was in 
effect for post-traumatic stress disorder (PTSD) which was 
posthumously rated as 50 percent disabling, and left knee 
instability rated as 20 percent disabling. 

3.  The appellant has not submitted any competent medical 
evidence which tends to show that the cause of the veteran's 
death was related to service, or that service-connected 
disability played any role in the veteran's death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  Id.  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veteran's death, this 
means that evidence must be presented which in some fashion 
links the fatal process to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1994).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  Id.  

As noted above, during the veteran's lifetime, service-
connection was in effect for PTSD and left knee instability.  
The appellant claims that the veteran used cocaine because of 
his service-connected PTSD, which activity in turn resulted 
in his death.  However, she has not submitted any medical 
evidence supporting this assertion. 

The claims folder includes VA treatment records dated in the 
1980s and 1990s that reflect treatment in the late 1980s for 
a dysthymic disorder and as early as 1991 for PTSD.  There 
are no records of treatment for alcohol or substance abuse.  
When hospitalized in June 1994, it was noted that the veteran 
had a history of cocaine/heroin abuse but not in more than 10 
years.  The discharge diagnosis included unipolar disorder 
with suicidal ideation and PTSD.  When examined by VA in 
January 1995 both PTSD and major depression with suicidality 
were diagnosed.  However, the records, including the autopsy 
report, are silent with regard to any relationship between 
PTSD and cocaine intoxication that caused the veteran's 
death. 

To be a contributory cause of death, service-connected 
disability must substantially or materially contribute to 
death.  Here, there is no competent medical evidence in this 
case showing that a service-connected disability, 
particularly PTSD, substantially or materially contributed to 
the veteran's death.  The Court has held that, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
are not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the appellant's 
assertions regarding the relationship between the veteran's 
PTSD and the cause of his death, do not constitute competent 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991). 

The Board notes that the manner of death was undetermined.  
While it might be argued that PTSD led to a state of mind 
that resulted in an act of self destruction, especially in 
light of the 1994 hospitalization for problems such as 
suicidal ideation, there is no evidence to support such an 
argument.  As already noted, the manner of death was not 
determined by the medical examiner.  Moreover, the diagnoses 
following both the June 1994 hospitalization and the January 
1995 VA examination suggested that suicidal ideation was 
linked to major depression, not PTSD.  Consequently, absent 
evidence of suicide and a link to service-connected 
disability, such a theory does not constitute a well-grounded 
claim.  

The appellant has not met the initial burden under 
38 U.S.C.A. § 5107(a) (West 1991).  Thus, the claim is not 
well grounded, and the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Accordingly, the appellant cannot invoke the VA's duty to 
assist in the development of the claim under 38 U.S.C.A. 
§ 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. App. 136 
(1994). 


ORDER

The claim of service connection for the cause of the 
veteran's death is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

